UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY 811-21606 Investment Company Act File Number: Centaur Mutual Funds Trust (Exact Name of Registrant as Specified in Charter) 1460 Main Street, Suite 234 Southlake, TX 76092 (Address of Principal Executive Offices) ALPS Fund Services, Inc. 1290 Broadway, Suite 1100 Denver, CO 80203 (Name and Address of Agent for Service) (303) 623-2577 (Registrant’s Telephone Number) Date of fiscal year end: October 31 Date of reporting period: May 1, 2014 – July 31, 2014 Item 1 – Schedule of Investments. Centaur Total Return Fund Schedule of Investments As of July 31, 2014 (Unaudited) Shares Value COMMON STOCKS - 54.71% Consumer Discretionary - 9.34% Bravo Brio Restaurant Group, Inc.(a) $ Target Corp. VOXX International Corp.(a) Consumer Staples - 3.13% Cott Corp. Vector Group, Ltd. Energy - 2.83% Mitcham Industries, Inc.(a)(b) Prosafe SE Financials - 18.89% Alleghany Corp.(a) Berkshire Hathaway, Inc., Class B(a) Brookfield Real Estate Services, Inc. Charter Financial Corp. Clifton Bancorp, Inc. First American Financial Corp. Tetragon Financial Group, Ltd. Industrials - 5.26% Tetra Tech, Inc. Viad Corp. Information Technology - 15.26% Blucora, Inc.(a) eBay, Inc.(a) EMC Corp. Kulicke & Soffa Industries, Inc.(a) Mind CTI, Ltd. Total Common Stocks (Cost $25,975,812) PREFERRED STOCKS - 3.38% Consumer Discretionary - 3.38% Bayerische Motoren Werke AG Total Preferred Stocks (Cost $1,308,723) Shares Value CLOSED-END FUNDS - 1.59% Equity Funds - 1.59% British Empire Securities and General Trust PLC $ Total Closed-End Funds (Cost $788,231) Principal Value Value CONVERTIBLE CORPORATE BONDS - 2.12% Information Technology - 2.12% Blucora, Inc., Senior Unsecured, 4.25%, 4/1/2019(c) $ Total Convertible Corporate Bonds (Cost $1,132,902) Shares Value WARRANTS - 3.23% Financials - 3.23% JPMorgan Chase & Co., Strike Price: $42.42, Expires: 10/28/2018(a) The PNC Financial Services Group, Inc., Strike Price: $67.33, Expires: 12/31/2018(a) Total Warrants (Cost $1,543,162) SHORT TERM INVESTMENTS - 35.22% Fidelity Institutional Money Market Fund - Government Portfolio, 0.010%(d) Total Short Term Investments (Cost $17,363,431) Total Value of Investments (Cost $48,112,261) - 100.25% $ Liabilities in Excess of Other Assets - (0.25)% ) Net Assets - 100.00% $ (a) Non-income producing investment. (b) Portion of security is subject to call options written. (c) Security exempt from registration under Rule 144A of the Securities Act of 1933.This security may be sold in the ordinary course of business in transactions exempt from registration, normally to qualified Institutional buyers.At period end, the market value of those securities is $1,046,250, representing 2.12% of net assets. (d) Represents 7 day effective yield. Schedule of Written Options Number of Contracts Exercise Price Maturity Date Value WRITTEN CALL OPTIONS Mitcham Industries, Inc. $ 9/20/2014 $ ) Total Written Call Options (Premiums Received $14,346) $ ) Common Abbreviations: AG - Aktiengesellschaft is a German term that refers to a corporation that is limited by shares, i.e., owned by shareholders. Ltd. - Limited. PLC - Public Limited Company. SE - SE Regulation.A European Company which can operate on a Europe-wide basis and be governed by Community law directly applicable in all Member States. Summary of Investments % of Net Assets Value Common Stocks Consumer Discretionary % $ Consumer Staples Energy Financials Industrials Information Technology Preferred Stocks Closed-End Funds Convertible Corporate Bonds Warrants Short Term & Liabilities in Excess of Other Assets Total % $ See Notes to Quarterly Schedule of Investments. Centaur Mutual Fund Trust Notes to Quarterly Schedule of Investments July 31, 2014 (Unaudited) 1. ORGANIZATION The Centaur Total Return Fund (the “Fund”), is an active investment portfolio of The Centaur Mutual Funds Trust, (the “Trust”) which is organized as a Delaware statutory trust and is registered under the Investment Company Act of 1940 (the “1940 Act”), as amended, as an open-ended management investment company. Prior to October 31, 2013 the Fund was known as The Tilson Dividend Fund and the Trust was known as The Tilson Investment Trust. The Fund in this report is classified as non-diversified as defined in the 1940 Act. The Fund commenced operations on March 16, 2005. The investment objective of the Fund is to seek maximum total return through a combination of capital appreciation and current income. The Fund invests in common stocks of companies that the Advisor believes to be undervalued in their respective markets, but which also offer high dividend yields relative to the average yields of the broad market. 2. SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund. The policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in the net assets from operations during the reported period. Actual results could differ from those estimates. Investment Valuation The Fund’s investments in securities are carried at fair value. Securities listed on an exchange or quoted on a national market system are valued at the last sales price as of 4:00 p.m. Eastern Time. Securities traded in the NASDAQ over-the-counter market are generally valued at the NASDAQ Official Closing Price. Other securities traded in the over-the-counter market and listed securities for which no sale was reported on that date are valued at the most recent bid price. Securities and assets for which representative market quotations are not readily available or which cannot be accurately valued using the Fund’s normal pricing procedures are valued at fair value as determined in good faith under policies approved by the Trustees. Fair value pricing may be used, for example, in situations where (i) a portfolio security is so thinly traded that there have been no transactions for that security over an extended period of time; (ii) the exchange on which the portfolio security is principally traded closes early; or (iii) trading of the portfolio security is halted during the day and does not resume prior to the Fund’s net asset value calculation. A portfolio security’s “fair value” price may differ from the price next available for that portfolio security using the Fund’s normal pricing procedures. Instruments with maturities of 60 days or less are valued at amortized cost, which approximates market value. Option Valuation Exchange-listed options are valued at their last quoted sales price as reported on their primary exchange as of 4 p.m. Eastern Time (the “Valuation Time”). For purposes of determining the primary exchange for each exchange-traded portfolio option the following shall apply: (i) if the option is traded on the Chicago Board Options Exchange (“CBOE”), the CBOE shall be considered the primary exchange for such option, unless the Advisor instructs the Administrator in writing to use a different exchange as the primary exchange for such option; and (ii) if the option does not trade on the CBOE, the Advisor shall instruct the Administrator in writing as to the primary exchange for such option. Unlisted options for which market quotations are readily available are valued at the last quoted sales price at the Valuation Time. If an option is not traded on the valuation date, the option shall be priced at the mean of the last quoted bid and ask prices as of the Valuation Time. An option may be valued using Fair Valuation when (i) the option does not trade on the valuation date; and (ii) reliable last quoted bid and ask prices as of the Valuation Time are not readily available. Fair Value Measurement GAAP establishes a framework for measuring fair value and expands disclosure about fair value measurements. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical, unrestricted assets or liabilities that the Fund has the ability to access at the measurement date; Level 2 – Quoted prices which are not active, quoted prices for similar assets or liabilities in active markets or inputs other than quoted prices that are observable (either directly or indirectly) for substantially the full term of the asset or liability; and Level 3 – Significant unobservable prices or inputs (including the Fund’s own assumptions in determining the fair value of investments) where there is little or no market activity for the asset or liability at the measurement date. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. An investment asset’s or liability’s level within the fair value hierarchy is based on the lowest level input, individually or in the aggregate, that is significant to fair value measurement. The valuation techniques used by the Fund to measure fair value during the period ended July 31, 2014 maximized the use of observable inputs and minimized the use of unobservable inputs. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used in valuing the Fund’s assets and liabilities as of July 31, 2014: Centaur Total Return Fund Investments in Securities at Value Level 1 Level 2 Level 3 Total Assets Common Stocks $ $
